Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s election without traverse of Group I (a method of treatment) and the provisional election of species of TDP-43 in the reply filed on 5/24/21 remains in effect. The species of proteinase K and trypsin are included in examination.

Claims 7-31, 41, 44-49 are pending. Claims 12-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 9-10, 41, 44, 45, 47, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/21.
	Claims 7-8, 11, 46, and 48 are under examination.

Withdrawn Rejections
	The rejection under §112(b) is withdrawn in light of the amendments.
	The §103 rejection over claims 39-45 is withdrawn because independent claim 39 was canceled and the dependent claims have been amended to now have new dependencies.
	The double patenting rejections are withdrawn as the instant claims are no longer drawn to, e.g., proteinase K.

Claim Objections
Claim 48 is objected to because of the following informalities:  the claim states “the protease” despite there being no protease to refer to. The claim is not indefinite because trypsin is a protease; however, the claim language should be consistent.  Appropriate correction is required. It is suggested that “the protease” (both instances) in claim 48 be changed to “trypsin”.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8, 11, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140377319; IDS 5/24/21 citation 21) in view of Paraskevas (previously cited) and further in view of Thermo (previously cited). This rejection has been modified solely to address the amendments.
Leuthardt teaches treating a neurological disease (“treating neurodegenerative diseases such as, for example, Alzheimer's…ALS” paragraph 2; treating a neurological disease, claim 49) characterized by the presence of a toxic protein in CSF (“many neurological diseases and disorders arise from protein deposits within cerebrospinal fluid” paragraph 3; the disease is, e.g., Alzheimer's, ALS, claim 52) comprising contacting the CSF of a subject in need with an effective amount of a protease capable of removing or degrading the toxic protein (contacting CSF with a device comprising a support and protease attached to the support; claim 49), wherein the contact is in situ (further comprising implanting the device in a subject; claim 54). Leuthardt teaches attaching proteases to a support (section header above paragraph 50) and that attached is interchangeable with (and therefore identical to) immobilized (paragraph 50). Leuthardt teaches the exemplary protease of trypsin (claims 35, 41, 49, and 50; paragraphs 12, 13, 15, 16). While Leuthardt teaches a number of suitable supports for immobilizing the protease including agar (paragraph 45), which comprises agarose, Leuthardt does not explicitly describe agarose. 
Regarding claim 46, nevertheless one of ordinary skill in the art would have found the choice of agarose as a support for immobilizing the protease obvious. The method of Leuthardt provides for the protease to be immobilized on a support (abstract; paragraphs 12-19; claims 35, 38-41, and 45-47). Leuthardt would have provided guidance to the ordinary artisan at the time of filing that any suitable support is acceptable and leads the artisan to the groups of electrospun fiber supports (paragraph 35), particle supports (paragraph 43), and other supports (paragraph 47).
One rationale for determining obviousness is the simple substitution of one known element for another to obtain predictable results. Based on the disclosure of Leuthardt, one of ordinary skill in the art would have understood that the exact nature of the solid support was variable. As such, the prior art contained a method which differs from the claimed method by the substitution of one of the explicitly suggested supports of Leuthardt for the agarose support of the instant claims.
The substituted component and their functions were known in the art. Thermo teaches that trypsin immobilized to an agarose resin was commercially available at the time of filing. Further, Thermo teaches the benefits of using the immobilized protease because “it minimizes autolysis, eliminates contamination of a sample with the protease and allows control of the digestion by removing the trypsin”. These first two benefits would be of particular use when dealing with a biological sample, as it would reduce the amount of cellular damage (autolysis) and not contaminate said sample with “loose” protease.
Thus, one of ordinary skill in the art could have substituted one known element for another and the results would have been predictable. Leuthardt teaches trypsin immobilized to solid substrates while Thermo teaches trypsin immobilized to agarose was readily available for proteolytic digestion and possessed certain benefits. By making the substitution of the substrate, one of ordinary skill in the art would have still predicted that the trypsin would digest its targets when contacted with the CSF (as in Leuthardt) thereby achieving the sought-after therapeutic result.
Leuthardt teaches using a protease to degrade proteins in the CSF of a subject with ALS, but does not teach the CSF of the subject contains TDP-43.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (e.g., Leuthardt’s technique of degrading a toxic CSF protein to treat a group of neurodegenerative diseases, including using trypsin to treat ALS), and a person of ordinary skill would recognize that it would improve similar methods (e.g., treating another disease in which the toxic protein is also circulating in the CSF using a protease known to degrade that toxic protein) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740.
In this case, TDP-43 was known to be a toxic protein in FTD and ALS and was further known to be elevated in the CSF. Paraskevas teaches that TDP-43 is pathogenic in FTD and further that TDP-43 aggregates and accumulates in FTD subjects (p.1). Paraskevas further teaches that TDP-43 is elevated in the CSF of subjects with either ALS or FTD (p.2 second paragraph). Paraskevas teaches TDP-43 is “responsible” for 50% of FTD and 90% of ALS (abstract), which would have made it obvious to one of ordinary skill in the art to treat these subjects because there was an identified, causative protein (TDP-43) and there was a method for treating such diseases by degrading the causative protein (Leuthardt).
Thus, at the time of filing, one of ordinary skill in the art would have found it obvious that treating FTD—another neurodegenerative disease characterized by the presence of toxic proteins in the CSF—would be an obvious variation of the method of Leuthardt as the technique as applied to both the diseases of Leuthardt as well as FTD/ALS functions in the same way: using proteases to degrade a known toxic protein in the CSF. 
In making this predictable variation, one of ordinary skill in the art would further have found it obvious to use a known protease in order to accomplish this. Proteases represent a known, finite genus wherein one could reasonably select a protease and expect it to degrade its known target proteins, as this is the function of a protease. Leuthardt alone makes obvious the use of the serine protease trypsin (paragraph 12), including to specifically treat ALS, which would have made selecting trypsin for this purpose obvious.
With respect to the “effective amount” of 1-10 mg/mL, Leuthardt teaches using an effective amount of protease to achieve the desired degradation (paragraph 33) and specifically suggests trypsin. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). In this case, the effective ranges overlap (1-10 mg/mL vs >0). Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). The end result of both the instant method and the method made obvious by the combination of references is that trypsin is used to degrade toxic proteins (TDP-43) in the CSF of FTD or ALS patients. Absent evidence of the critical nature of the claimed range, arriving at such through routine optimization would have been obvious. “[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
In this case, the amount of proteinase at best amounts to a “change of proportions”. Leuthardt recognizes that the specific amount of trypsin which is therapeutically effective is a result-effective variable; se e.g., paragraph 33 stating the amount of protease “can be expected to vary with the mechanism of delivery” and provides guidance as to benchmarks for determining that amount. Thus, even in the absence of an explicit recitation of 1-10 mg/mL, the evidence currently supports the conclusion that this is no more than routine optimization of a prior art method and therefore would have been obvious.
Regarding claims 7-8, Paraskevas teaches that TDP-43 is elevated and can be detected in the CSF of subjects with ALS or FTD (p.2 second paragraph). This is listed under the heading “diagnosis”, which precedes treatment options. It would have been obvious to the person of ordinary skill in the art set to practice the method of Leuthardt to degrade toxic TDP-43 to first determine if the subject needed such degradation, i.e., to detect and diagnose the subject as having increased levels of a toxic protein (TDP-43) in the CSF prior to an attempt to degrade such a protein. As Paraskevas not only detects TDP-43 in CSF, but also teaches that it is elevated in ALS and represents a toxic protein, it would have been obvious to first detect the toxic protein prior to the contacting step.
Regarding claim 11, one of ordinary skill in the art would have found in situ treatment obvious because Leuthardt teaches the contact is in situ as an effective means of performing the method (further comprising implanting the device in a subject; claim 54).
Therefore, claims 7-8, 11, and 46 would have been obvious.

Claims 7-8, 11, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140377319; IDS 5/24/21 citation 21) in view of Paraskevas (previously cited) and further in view of Thermo and Scheiflinger (US 20040185042; previously cited).
The references are discussed above, such discussion incorporated herein. Briefly, Leuthardt teaches that neurodegenerative diseases characterized by the presence of a toxic protein in the CSF may be treated using proteases which degrade that toxic protein. Leuthardt teaches immobilizing trypsin to different substrates while Thermo teaches that agarose-immobilized trypsin existed at the time of filing and using this would have been a predictable substitution.
Leuthardt teaches that the immobilized trypsin is therapeutic and compatible with the CSF sample when trypsin is immobilized to a number of substrates while Thermo teaches that the agarose-immobilized trypsin possesses certain benefits, such as not contaminating the sample with trypsin. Further, Scheiflinger teaches that agarose-immobilized proteases are biocompatible. Scheiflinger immobilizes a vWF protease on cross-linked agarose beads (claim 8) and uses these beads to digest proteins (antibodies) in human blood/plasma (claim 9). This provides further teachings to one of ordinary skill in the art at the time of filing that agarose-immobilized proteases represent a predictable choice when set to degrade proteins in biological fluids and so adds further support to the conclusion that using agarose as the support in Leuthardt—who teaches trypsin (a protease) to degrade TDP-43 (a protein) in CSF (a biological fluid)—would have led to results which were predictable at the time of filing.
Therefore, claims 7-8, 11, and 46 would have been obvious.

Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive.
Applicant argues the “invention as claimed requires” trypsin at a concentration of 1-10 mg/mL. Applicant compares the instant fact pattern to that of Aller, because the claim in Aller of 40-80oC was found obvious over a reference value of 100oC, while Leuthardt (the reference document) does not disclose any concentration of any protease immobilized on a solid support.
This has been fully considered but is not persuasive. While Leuthardt does not disclose an explicit concentration, it would be mischaracterizing the reference to say that no concentration is taught. Leuthardt teaches trypsin immobilized on a support and so there was necessarily a concentration of trypsin immobilized, i.e., the concentration taught in Leuthardt is amounts greater than zero. Further, Aller is one of many cases used to support an analysis of the obviousness of ranges in MPEP §2144.05 and the fact pattern Applicant cites is under MPEP §2144.05(I), whereas routine optimization is discussed in MPEP§2144.05(II). Here, the MPEP is clear: “Generally, differences in concentration or temperature will no support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. There continues to be a lack of any evidence that the range of 1-10 mg/mL is critical and so, where the difference lies in the concentration, such difference fails to overcome the prima facie case of obviousness.
The concentration of trypsin in Leuthardt is taught as therapeutically effective, such that the amount is effective to reduce the amount of protein in the CSF to 5% of their pre-treatment levels (“para 33 provides a definition for a therapeutically effective amount”; remarks 11/9/22 p.9). That same paragraph, Applicant agrees, teaches the amount is expected to vary. Applicant, however, is unclear what the “mechanism of delivery” refers to. In this context, the “mechanism” is whatever means is being used to contact the protease and sample, e.g., the “device” in that same paragraph. Essentially, Leuthardt recognizes that the set-up used to present the protease will necessitate some variation in the amount used, such that an amount suitable to reduce the proteins in the CSF by up to 95% is used (paragraph 33).
Applicant argues the paragraph does not provide the “general conditions of the claim”; however, Applicant continues by agreeing that this paragraph “seems to suggest that the concentration range can potentially vary based on the mechanism of delivery”. Applicant argues this is “another layer of variability beside the identity of the protease”, but Leuthardt explicitly teaches trypsin. Contrary to Applicant’s assertion, a single paragraph does not need to be responsible for setting forth the general conditions of the claim; the rejection articulates how the art addresses each and every limitation of the claims but for the explicit recitation of 1-10 mg/mL. Where the only difference is how much trypsin to use, the general conditions of the claim would have certainly been recognized by the person of ordinary skill in the art.
Applicant argues one must select how much protease, select a specific protease, select a specific substrate, to remove a specific toxic protein, in order to treat a specific disease. Applicant then argues that “one of ordinary skill would recognize the invention as claimed is different from determining a specific concentration for the protease by routine optimization as alleged”. This is not persuasive because this wholly mischaracterize the rejections of record. The rejection set forth above (and previously) articulates why each limitation would have been obvious, not solely why the concentration would have been obvious. Moreover, it is irrelevant whether or not a person of ordinary skill would “recognize the invention as claimed” as being different from one specific aspect of the rejection. The rejection articulates why each and every limitation would have been obvious; generally, using proteases to degrade toxic proteins in diseases, including specifically using trypsin to specifically degrade protein in the CSF of specifically ALS subjects was known.
The Examiner disagrees that one needed to know that TDP-43 was being degraded. While this was known as articulated above, using trypsin to degrade protein in the CSF of ALS/FTD patients would have been obvious and degradation of TDP-43 is inherent to such a method because this protein is in the CSF of such subjects.
Applicant’s arguments directed to the rejection including Scheiflinger are the same as those above and are not persuasive for the same reasons.
Applicant argues the teachings of Bioline. Applicant has removed all claims to using proteinase K and so the relevance of Bioline is moot. This is recognized by Applicant (“the combination of references set forth by the Examiner for this rejection doesn’t involve Bioline”; remarks 11/9/22 p.10).
Applicant argues claim 47 and the dependent claims thereof. As these claims are drawn to the non-elected species of elastase, those claims have not been examined and so the arguments directed to those claims have also not been considered at this time.

Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All of the limitations of claim 46 would have been obvious for the reasons above. Of particular note here, the prior art would have made obvious some amount of trypsin immobilized on agarose for degrading toxic proteins in the CSF of ALS or FTD subjects, where the concentration of 1-10 mg/mL would have been the result of routine optimization with a reasonable expectation of success as it represents a known variable that is arrived at through known methods.
However, instant claim 48 requires a concentration gradient of the protease of 1-10 mg/mL. The Examiner interprets this as a concentration of 1 mg/mL at one end of the agarose and 10 mg/mL at the other end, with a generally continuous gradient in-between. While there are many rationales for arriving at a conclusion of obviousness, the Supreme Court has continually upheld the standard of “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”.
The rejection of record establishes that the limitations of claim 46 are all such “familiar” elements combined according to known methods and that selecting a specific concentration of protease to utilize does no more than yield predictable results. Examiner is of the opinion that a protease gradient would be similarly predictable, but the Examiner failed to find even a single document that discloses any protease immobilized to any substrate as a gradient.
US 20170137492 (form 892) teaches protease gradients, but only as a natural, extracellular event, which would be insufficient as a reason to duplicate this arrangement on a solid substrate
US 20130273203 (form 892) is representative of many teachings in the art regarding elution of a protease using a gradient (paragraph 279), but the protease itself is not arranged as a gradient.
US 9097723 claims trypsin immobilized to agarose beads (claim 9). While this document discloses both “trypsin” and “gradients”, these are clearly two separate elements as the gradient is a pressure gradient, not a concentration gradient.
US 4650760 claims trypsin immobilized to agarose beads for the purpose of proteolytically digesting another protein (claims 1, 11). In a similar fashion, this document discloses gradients, but not trypsin gradients. This document discloses polyacrylamide gradients that the trypsin moves through (not immobilized on) and pH gradients, neither of which would fairly suggest a protease concentration gradient.

While there are other teachings in the art similar to Thermo (above), it appears the art uses discrete amounts of proteases immobilized to solid substrates rather than the instantly claimed gradation. A finding of obviousness generally requires the elements are both known and predictable; as this claimed concentration gradient does not appear to be a known method of immobilizing proteases to solid substrates, this is sufficient to overcome a prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649